DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claims 1-10 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 2021/0041356 A1; pub. Feb. 11, 2021) in view of Ryu et al. (WO 2019182186 A1; pub. Sep. 26, 2019).
Regarding claim 1, Pan et al. disclose: a particle capture type terahertz sensing system (para. [0017]), comprising: a sensing substrate to capture particles (para. [0011], [0052]); and a terahertz sensor to emit terahertz electromagnetic waves to the sensing substrate to sense the particles (para. [0017], [0052]), wherein the sensing substrate includes a base substrate and a particle capture structure layer formed on the base substrate (para. [0052]), the particle capture structure layer includes a plurality of slits for focusing the terahertz electromagnetic waves (para. [0011], [0017], [0052]), an area in which the terahertz electromagnetic waves converge to the plurality of slits matches an area in which the particles are captured in the plurality of slits (para. [0017], [0052]). 
Pan et al. are silent about: the particle capture structure layer captures the particles in the plurality of slits using dielectrophoresis, and an area in which the particles are captured in the plurality of slits through the dielectrophoresis.
In a similar field of endeavor, Ryu et al. disclose: the particle capture structure layer captures the particles in the plurality of slits using dielectrophoresis, and an area in which the particles are captured in the plurality of slits through the dielectrophoresis (para. [0039]) motivated by the benefits for testing biomaterials without damaging them (Ryu et al. para. [0039]).
In light of the benefits for testing for biomaterials without damaging them as taught by Ryu et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Ryu et al. to capture the particles of Pan et al. through dielectrophoresis.
Regarding claim 2, Pan et al. disclose: a particle capture type terahertz sensing system (para. [0017]). Ryu et al. disclose: the particle capture structure layer includes a first conductor layer formed on the base substrate, an insulating layer formed on the first conductor layer, and a second conductor layer formed on the insulating layer, the first conductor layer and the second conductor layer are a dielectrophoresis electrode pair (para. [0039]), and a voltage supply to form an alternating current voltage in the first conductor layer and the second conductor layer (para. [0039]) motivated by the benefits for testing biomaterials without damaging them (Ryu et al. para. [0039]). 
Regarding claim 3, Ryu et al. disclose: the plurality of slits is formed by etching the first conductor layer, the insulating layer and the second conductor layer to expose a surface of the base substrate to outside (para. [0039]) motivated by the benefits for testing biomaterials without damaging them (Ryu et al. para. [0039]).
Regarding claim 4, Pan et al. disclose: the area in which the terahertz electromagnetic waves converge and the area in which the particles are captured in the plurality of slits (para. [0017], [0052]). Ryu et al. disclose: through the dielectrophoresis match as an edge area of the first conductor layer and an edge area of the second conductor layer exposed by the plurality of slits (para. [0039], fig.1) motivated by the benefits for testing biomaterials without damaging them (Ryu et al. para. [0039]).
Regarding claim 5, Pan et al. disclose: the terahertz sensor emits the terahertz electromagnetic waves to the sensing substrate, and converges the terahertz electromagnetic waves passing through the sensing substrate to sense the particles (para. [0011], [0017], [0052]). 
Regarding claim 6, Pan et al. disclose: the terahertz sensor emits the terahertz electromagnetic waves to the sensing substrate, and converges the terahertz electromagnetic waves reflected off of the sensing substrate to sense the particles (para. [0011], [0017], [0052]). 
Regarding claim 7, a sensing substrate that captures particles for sensing using terahertz electromagnetic waves, the sensing substrate comprising: a base substrate; and a particle capture structure layer formed on the base substrate, wherein the particle capture structure layer includes a plurality of slits for focusing the terahertz electromagnetic waves, the particle capture structure layer captures the particles in the plurality of slits using dielectrophoresis, and an area in which the terahertz electromagnetic waves converge to the  plurality of slits matches an area in which the particles are captured in the plurality of slits through the dielectrophoresis (the claim contains the same substantive limitations as claim 1, the claim is therefore rejected on the same basis).
Regarding claim 8, Ryu et al. disclose: the particle capture  structure layer includes a first conductor layer formed on the base substrate, an insulating layer formed on the first conductor layer and a second conductor layer formed on the insulating layer, and the first conductor layer and the second conductor layer are a dielectrophoresis electrode pair in which the dielectrophoresis occurs by an alternating current voltage applied from outside (para. [0039], fig.1) motivated by the benefits for testing biomaterials without damaging them (Ryu et al. para. [0039]).
Regarding claim 9, Ryu et al. disclose: the plurality of slits is formed by etching the first conductor layer, the insulating layer and the second conductor layer to expose a surface of the base substrate to the outside (para. [0039], fig.1) motivated by the benefits for testing biomaterials without damaging them (Ryu et al. para. [0039]).
Regarding claim 10, Pan et al. disclose: the area in which the terahertz electromagnetic waves converge and the area in which the particles are captured in the plurality of slits (para. [0017], [0052]). Ryu et al. disclose: through the dielectrophoresis match as an edge area of the first conductor layer and an edge area of the second conductor layer exposed by the plurality of slits (para. [0039], fig.1) motivated by the benefits for testing biomaterials without damaging them (Ryu et al. para. [0039]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon-Fri. 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884